EXHIBIT 10.1
 
SCHNITZER STEEL INDUSTRIES, INC.
1993 STOCK INCENTIVE PLAN
(as amended as of January 28, 2009)


1.  Purpose.  The purpose of this 1993 Stock Incentive Plan (the “Plan”) is to
enable Schnitzer Steel Industries, Inc. (the “Company”) to attract and retain
the services of (1) selected employees, officers and directors of the Company or
of any subsidiary of the Company and (2) selected nonemployee consultants and
advisors to the Company.
 
2.  Shares Subject to the Plan.  Subject to adjustment as provided below and in
paragraph 13, the shares to be offered under the Plan shall consist of Class A
Common Stock of the Company, and the total number of shares of Class A Common
Stock that may be issued under the Plan shall not exceed 12,200,000 shares.  The
shares issued under the Plan may be authorized and unissued shares or reacquired
shares.  If an option, stock appreciation right or performance-based award
granted under the Plan expires, terminates or is cancelled, the unissued shares
subject to such option, stock appreciation right or performance-based award
shall again be available under the Plan.  If shares sold or awarded as a bonus
under the Plan are forfeited to the Company or repurchased by the Company, the
number of shares forfeited or repurchased shall again be available under the
Plan.
 
3.  Effective Date and Duration of Plan.
 
(a) Effective Date.  The Plan shall become effective when adopted by the Board
of Directors; provided, however, that prior to shareholder approval of the Plan,
any awards shall be subject to and conditioned on approval of the Plan by a
majority of the votes cast at a shareholders meeting at which a quorum is
present.  Options, stock appreciation rights and performance-based awards may be
granted and shares may be awarded as bonuses or sold under the Plan at any time
after the effective date and before termination of the Plan.
 
(b) Duration.  The Plan shall continue in effect until all shares available for
issuance under the Plan have been issued and all restrictions on such shares
have lapsed.  The Board of Directors may suspend or terminate the Plan at any
time except with respect to options, performance-based awards and shares subject
to restrictions then outstanding under the Plan.  Termination shall not affect
any outstanding options, any outstanding performance-based awards, any right of
the Company to repurchase shares or the forfeitability of shares issued under
the Plan.
 
4.  Administration.  The Plan shall be administered by a committee of the Board
of Directors of the Company (the “Committee”), which shall determine and
designate from time to time the individuals to whom awards shall be made, the
amount of the awards, and the other terms and conditions of the awards.  Subject
to the provisions of the Plan, the Committee may from time to time adopt and
amend rules and regulations relating to administration of the Plan, advance the
lapse of any waiting period, accelerate any exercise date, waive or modify any
restriction applicable to shares (except those restrictions imposed by law) and
make all other determinations in the judgment of the Committee necessary or
desirable for the administration of the Plan.  The interpretation and
construction of the provisions of the Plan and related agreements by the
Committee shall be final and conclusive.  The Committee may correct any defect
or supply any omission or reconcile any inconsistency in the Plan or in any
related agreement in the manner and to the extent it shall deem expedient to
carry the Plan into effect, and it shall be the sole and final judge of such
expediency.
 
5.  Types of Awards; Eligibility.  The Committee may, from time to time, take
the following actions, separately or in combination, under the Plan:  (i) grant
Incentive Stock Options, as defined in Section 422 of the Internal Revenue Code
of 1986, as amended (the “Code”), as provided in paragraphs 6(a) and 6(b);
(ii) grant options other than Incentive Stock Options (“Non-Statutory Stock
Options”) as provided in paragraphs 6(a) and 6(c); (iii) award stock bonuses as
provided in paragraph 7; (iv) sell shares subject to restrictions as provided in
paragraph 8; (v) grant stock appreciation rights as provided in paragraph 9;
(vi) grant cash bonus rights as provided in paragraph 10; (vii) grant
performance-based awards as provided in paragraph 11 and (viii) grant foreign
qualified awards as provided in paragraph 12.  Any such awards may be made to
employees, including employees who are officers or directors, and to other
individuals described in paragraph 1 who the Committee believes have made or
will make an important contribution to the Company or its subsidiaries;
provided, however, that only employees of the Company shall be eligible to
receive Incentive Stock Options under the Plan.  The Committee shall select the
individuals to whom awards shall be made and shall specify the action taken with
respect to each individual to
 
 
 

--------------------------------------------------------------------------------

 
whom an award is made.  At the discretion of the Committee, an individual may be
given an election to surrender an award in exchange for the grant of a new
award.  No employee may be granted options or stock appreciation rights under
the Plan for more than 150,000 shares of Class A Common Stock in any calendar
year.
 
6.  Option Grants.
 
(a) General Rules Relating to Options.
 
(i) Terms of Grant.  The Committee may grant options under the Plan.  With
respect to each option grant, the Committee shall determine the number of shares
subject to the option, the option price, the period of the option, the time or
times at which the option may be exercised and whether the option is an
Incentive Stock Option or a Non-Statutory Stock Option.  At the time of the
grant of an option or at any time thereafter, the Committee may provide that an
optionee who exercised an option with Class A Common Stock of the Company shall
automatically receive a new option to purchase additional shares equal to the
number of shares surrendered and may specify the terms and conditions of such
new options.
 
(ii) Exercise of Options.  Except as provided in paragraph 6(a)(iv) or as
determined by the Committee, no option granted under the Plan may be exercised
unless at the time of such exercise the optionee is employed by or in the
service of the Company or any subsidiary of the Company and shall have been so
employed or provided such service continuously since the date such option was
granted.  Absence on leave or on account of illness or disability under rules
established by the Committee shall not, however, be deemed an interruption of
employment or service for this purpose.  Unless otherwise determined by the
Committee, vesting of options shall not continue during an absence on leave
(including an extended illness) or on account of disability.  Except as provided
in paragraphs 6(a)(iv) and 13, options granted under the Plan may be exercised
from time to time over the period stated in each option in such amounts and at
such times as shall be prescribed by the Committee, provided that options shall
not be exercised for fractional shares.  Unless otherwise determined by the
Committee, if the optionee does not exercise an option in any one year with
respect to the full number of shares to which the optionee is entitled in that
year, the optionee’s rights shall be cumulative and the optionee may purchase
those shares in any subsequent year during the term of the option.
 
(iii) Nontransferability.  Except as provided below, each stock option granted
under the Plan by its terms shall be nonassignable and nontransferable by the
optionee, either voluntarily or by operation of law, and each option by its
terms shall be exercisable during the optionee’s lifetime only by the
optionee.  A stock option may be transferred by will or by the laws of descent
and distribution of the state or country of the optionee’s domicile at the time
of death.  A Non-Statutory Stock Option shall also be transferable pursuant to a
qualified domestic relations order as defined under the Code or Title I of the
Employee Retirement Income Security Act.  The Committee may, in its discretion,
authorize all or a portion of a Non-Statutory Stock Option to be on terms which
permit transfer by the optionee to (A) the spouse, children or grandchildren of
the optionee, including stepchildren and adopted children (“Immediate Family
Members”), (B) a trust or trusts for the exclusive benefit of Immediate Family
Members, or (C) a partnership or limited liability company in which Immediate
Family Members are the only partners or members, provided that (X) there may be
no consideration for any transfer, (Y) the stock option agreement pursuant to
which the options are granted or an amendment thereto must expressly provide for
transferability in a manner consistent with this paragraph, and (Z) subsequent
transfers of transferred options shall be prohibited except by will or by the
laws of descent and distribution.  Following any transfer, options shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer, provided that for purposes of paragraphs 6(a)(v)
and 13 the term “optionee” shall be deemed to refer to the transferee.  The
continued employment requirement of paragraph 6(a)(ii) and the events of
termination of employment of paragraph 6(a)(iv) shall continue to be applied
with respect to the original optionee, and following the termination of
employment of the original optionee the options shall be exercisable by the
transferee only to the extent, and for the periods specified, and all other
references to employment, termination of employment, life or death of the
optionee, shall continue to be applied with respect to the original optionee.
 
(iv) Termination of Employment or Service.
 
(A) General Rule.  Unless otherwise determined by the Committee, in the event
the employment or service of the optionee with the Company or a subsidiary
terminates for any reason other than because of physical
 
 
2

--------------------------------------------------------------------------------

 
disability, death or retirement as provided in subparagraphs 6(a)(iv)(B), (C)
and (D), the option may be exercised at any time prior to the expiration date of
the option or the expiration of 30 days after the date of such termination,
whichever is the shorter period, but only if and to the extent the optionee was
entitled to exercise the option at the date of such termination.
 
(B) Termination Because of Total Disability.  Unless otherwise determined by the
Committee, in the event of the termination of employment or service because of
total disability, the option may be exercised at any time prior to the
expiration date of the option or the expiration of 12 months after the date of
such termination, whichever is the shorter period, but only if and to the extent
the optionee was entitled to exercise the option at the date of such
termination.  The term “total disability” means a mental or physical impairment
which is expected to result in death or which has lasted or is expected to last
for a continuous period of 12 months or more and which causes the optionee to be
unable, in the opinion of the Company and two independent physicians, to perform
his or her duties as an employee, director, officer or consultant of the Company
and to be engaged in any substantial gainful activity.  Total disability shall
be deemed to have occurred on the first day after the Company and the two
independent physicians have furnished their opinion of total disability to the
Company.
 
(C) Termination Because of Death.  Unless otherwise determined by the Committee,
in the event of the death of an optionee while employed by or providing service
to the Company or a subsidiary, the option may be exercised at any time prior to
the expiration date of the option or the expiration of 12 months after the date
of such death, whichever is the shorter period, but only if and to the extent
the optionee was entitled to exercise the option at the date of such termination
and only by the person or persons to whom such optionee’s rights under the
option shall pass by the optionee’s will or by the laws of descent and
distribution of the state or country of domicile at the time of death.
 
(D) Termination Because of Retirement.  Unless otherwise determined by the
Committee, in the event of the termination of employment or service because of
(1) normal retirement after reaching age 65, (2) early retirement after reaching
age 55 and completing 10 years of service, or (3) early retirement after
completing 30 years of service without regard to age, the option may be
exercised at any time prior to the expiration date of the option or the
expiration of 12 months after the date of such termination, whichever is the
shorter period, but only if and to the extent the optionee was entitled to
exercise the option at the date of such termination.
 
(E) Amendment of Exercise Period Applicable to Termination.  The Committee, at
the time of grant or at any time thereafter, may extend the 30-day and 12-month
exercise periods any length of time not later than the original expiration date
of the option, and may increase the portion of an option that is exercisable,
subject to such terms and conditions as the Committee may determine.
 
(F) Failure to Exercise Option.  To the extent that the option of any deceased
optionee or of any optionee whose employment or service terminates is not
exercised within the applicable period, all further rights to purchase shares
pursuant to such option shall cease and terminate.
 
(v) Purchase of Shares.  Unless the Committee determines otherwise, shares may
be acquired pursuant to an option granted under the Plan only upon receipt by
the Company of notice in writing from the optionee of the optionee’s intention
to exercise, specifying the number of shares as to which the optionee desires to
exercise the option and the date on which the optionee desires to complete the
transaction, and if required in order to comply with the Securities Act of 1933,
as amended, containing a representation that it is the optionee’s present
intention to acquire the shares for investment and not with a view to
distribution.  Unless the Committee determines otherwise, on or before the date
specified for completion of the purchase of shares pursuant to an option, the
optionee must have paid the Company the full purchase price of such shares in
cash (including, with the consent of the Committee, cash that may be the
proceeds of a loan from the Company) or, with the consent of the Committee, in
whole or in part, in Class A Common Stock of the Company valued at fair market
value, restricted stock, performance-based awards or other contingent awards
denominated in either stock or cash, deferred compensation credits, promissory
notes and other forms of consideration.  The fair market value of Class A Common
Stock provided in payment of the purchase price shall be the closing price of
the Class A Common Stock as reported in The Wall Street Journal on the trading
day preceding the date the option is exercised, or such other reported value of
the Class A Common Stock as shall be specified by the Committee.  No shares
shall be issued until full payment therefor has been made.  With the consent of
the Committee, an optionee may request the Company to apply automatically the
shares to be
 
 
3

--------------------------------------------------------------------------------

 
received upon the exercise of a portion of a stock option (even though stock
certificates have not yet been issued) to satisfy the purchase price for
additional portions of the option.  Each optionee who has exercised an option
shall immediately upon notification of the amount due, if any, pay to the
Company in cash amounts necessary to satisfy any applicable federal, state and
local tax withholding requirements.  If additional withholding is or becomes
required beyond any amount deposited before delivery of the certificates, the
optionee shall pay such amount to the Company on demand.  If the optionee fails
to pay the amount demanded, the Company may withhold that amount from other
amounts payable by the Company to the optionee, including salary, subject to
applicable law.  With the consent of the Committee an optionee may satisfy this
obligation, in whole or in part, by having the Company withhold from the shares
to be issued upon the exercise that number of shares that would satisfy the
withholding amount due or by delivering to the Company Class A Common Stock to
satisfy the withholding amount.  Upon the exercise of an option, the number of
shares reserved for issuance under the Plan shall be reduced by the number of
shares issued upon exercise of the option.
 
(b) Incentive Stock Options.  Incentive Stock Options shall be subject to the
following additional terms and conditions:
 
(i) Limitation on Amount of Grants.  No employee may be granted Incentive Stock
Options under the Plan if the aggregate fair market value, on the date of grant,
of the Class A Common Stock with respect to which Incentive Stock Options are
exercisable for the first time by that employee during any calendar year under
the Plan and under any other incentive stock option plan (within the meaning of
Section 422 of the Code) of the Company or any parent or subsidiary of the
Company exceeds $100,000.
 
(ii) Limitations on Grants to 10 Percent Shareholders.  An Incentive Stock
Option may be granted under the Plan to an employee possessing more than
10 percent of the total combined voting power of all classes of stock of the
Company or of any parent or subsidiary of the Company only if the option price
is at least 110 percent of the fair market value of the Class A Common Stock
subject to the option on the date it is granted, as described in
paragraph 6(b)(iv), and the option by its terms is not exercisable after the
expiration of five years from the date it is granted.
 
(iii) Duration of Options.  Subject to paragraphs 6(a)(ii) and 6(b)(ii),
Incentive Stock Options granted under the Plan shall continue in effect for the
period fixed by the Committee, except that no Incentive Stock Option shall be
exercisable after the expiration of 10 years from the date it is granted.
 
(iv) Option Price.  The option price per share shall be determined by the
Committee at the time of grant.  Except as provided in paragraph 6(b)(ii), the
option price shall not be less than 100 percent of the fair market value of the
Class A Common Stock covered by the Incentive Stock Option at the date the
option is granted.  The fair market value shall be deemed to be the closing
price of the Class A Common Stock as reported in The Wall Street Journal on the
day preceding the date the option is granted, or if there has been no sale on
that date, on the last preceding date on which a sale occurred, or such other
value of the Class A Common Stock as shall be specified by the Committee.
 
(v) Limitation on Time of Grant.  No Incentive Stock Option shall be granted on
or after the tenth anniversary of the last action by the Board of Directors
approving an increase in the number of shares available for issuance under the
Plan, which action was subsequently approved within 12 months by the
shareholders.
 
(vi) Conversion of Incentive Stock Options.  The Committee may at any time
without the consent of the optionee convert an Incentive Stock Option to a
Non-Statutory Stock Option.
 
(c) Non-Statutory Stock Options.  Non-Statutory Stock Options shall be subject
to the following additional terms and conditions:
 
(i) Option Price.  The option price for Non-Statutory Stock Options shall be
determined by the Committee at the time of grant and may be any amount
determined by the Committee.
 
 
4

--------------------------------------------------------------------------------

 
(ii) Duration of Options.  Non-Statutory Stock Options granted under the Plan
shall continue in effect for the period fixed by the Committee.
 
7.  Stock Bonuses.  The Committee may award shares under the Plan as stock
bonuses.  Shares awarded as a bonus shall be subject to the terms, conditions,
and restrictions determined by the Committee.  The restrictions may include
restrictions concerning transferability and forfeiture of the shares awarded,
together with such other restrictions as may be determined by the
Committee.  The Committee may require the recipient to sign an agreement as a
condition of the award, but may not require the recipient to pay any monetary
consideration other than amounts necessary to satisfy tax withholding
requirements.  The agreement may contain any terms, conditions, restrictions,
representations and warranties required by the Committee.  The certificates
representing the shares awarded shall bear any legends required by the
Committee.  The Company may require any recipient of a stock bonus to pay to the
Company in cash upon demand amounts necessary to satisfy any applicable federal,
state or local tax withholding requirements.  If the recipient fails to pay the
amount demanded, the Company may withhold that amount from other amounts payable
by the Company to the recipient, including salary or fees for services, subject
to applicable law.  With the consent of the Committee, a recipient may deliver
Class A Common Stock to the Company to satisfy this withholding
obligation.  Upon the issuance of a stock bonus, the number of shares reserved
for issuance under the Plan shall be reduced by the number of shares issued.
 
8.  Restricted Stock.  The Committee may issue shares under the Plan for such
consideration (including promissory notes and services) as determined by the
Committee.  Shares issued under the Plan shall be subject to the terms,
conditions and restrictions determined by the Committee.  The restrictions may
include restrictions concerning transferability, repurchase by the Company and
forfeiture of the shares issued, together with such other restrictions as may be
determined by the Committee.  All Class A Common Stock issued pursuant to this
paragraph 8 shall be subject to a purchase agreement, which shall be executed by
the Company and the prospective recipient of the shares prior to the delivery of
certificates representing such shares to the recipient.  The purchase agreement
may contain any terms, conditions, restrictions, representations and warranties
required by the Committee.  The certificates representing the shares shall bear
any legends required by the Committee.  The Company may require any purchaser of
restricted stock to pay to the Company in cash upon demand amounts necessary to
satisfy any applicable federal, state or local tax withholding requirements.  If
the purchaser fails to pay the amount demanded, the Company may withhold that
amount from other amounts payable by the Company to the purchaser, including
salary, subject to applicable law.  With the consent of the Committee, a
purchaser may deliver Class A Common Stock to the Company to satisfy this
withholding obligation.  Upon the issuance of restricted stock, the number of
shares reserved for issuance under the Plan shall be reduced by the number of
shares issued.
 
9.  Stock Appreciation Rights.
 
(a) Grant.  Stock appreciation rights may be granted under the Plan by the
Committee, subject to such rules, terms, and conditions as the Committee
prescribes.
 
(b) Exercise.
 
(i) Each stock appreciation right shall entitle the holder, upon exercise, to
receive from the Company in exchange therefor an amount equal in value to the
excess of the fair market value on the date of exercise of one share of Class A
Common Stock of the Company over its fair market value on the date of grant (or,
in the case of a stock appreciation right granted in connection with an option,
the excess of the fair market value of one share of Class A Common Stock of the
Company over the option price per share under the option to which the stock
appreciation right relates), multiplied by the number of shares covered by the
stock appreciation right or the option, or portion thereof, that is
surrendered.  Payment by the Company upon exercise of a stock appreciation right
may be made in Class A Common Stock valued at fair market value, in cash, or
partly in Class A Common Stock and partly in cash, all as determined by the
Committee.
 
(ii) A stock appreciation right shall be exercisable only at the time or times
established by the Committee.  If a stock appreciation right is granted in
connection with an option, the following rules shall apply:  (1) the stock
appreciation right shall be exercisable only to the extent and on the same
conditions that the related option could be exercised; (2) upon exercise of the
stock appreciation right, the option or portion thereof to which
 
 
 
5

--------------------------------------------------------------------------------

 
the stock appreciation right relates terminates; and (3) upon exercise of the
option, the related stock appreciation right or portion thereof terminates.
 
(iii) The Committee may withdraw any stock appreciation right granted under the
Plan at any time and may impose any conditions upon the exercise of a stock
appreciation right or adopt rules and regulations from time to time affecting
the rights of holders of stock appreciation rights.  Such rules and regulations
may govern the right to exercise stock appreciation rights granted prior to
adoption or amendment of such rules and regulations as well as stock
appreciation rights granted thereafter.
 
(iv) For purposes of this paragraph 9, the fair market value of the Class A
Common Stock shall be the closing price of the Class A Common Stock as reported
in The Wall Street Journal, or such other reported value of the Class A Common
Stock as shall be specified by the Committee, on the trading day preceding the
date the stock appreciation right is exercised.
 
(v) No fractional shares shall be issued upon exercise of a stock appreciation
right.  In lieu thereof, cash may be paid in an amount equal to the value of the
fraction or, if the Committee shall determine, the number of shares may be
rounded downward to the next whole share.
 
(vi) Each stock appreciation right granted in connection with an Incentive Stock
Option and, unless otherwise determined by the Board of Directors, each other
stock appreciation right granted under the Plan by its terms shall be
nonassignable and nontransferable by the holder, either voluntarily or by
operation of law, except by will or by the laws of descent and distribution of
the state or country of the holder’s domicile at the time of death, and each
stock appreciation right by its terms shall be exercisable during the holder’s
lifetime only by the holder; provided, however, that a stock appreciation right
not granted in connection with an Incentive Stock Option shall also be
transferable pursuant to a qualified domestic relations order as defined under
the Code or Title I of the Employee Retirement Income Security Act.
 
(vii) Each participant who has exercised a stock appreciation right shall, upon
notification of the amount due, pay to the Company in cash amounts necessary to
satisfy any applicable federal, state and local tax withholding
requirements.  If the participant fails to pay the amount demanded, the Company
may withhold that amount from other amounts payable by the Company to the
participant including salary, subject to applicable law.  With the consent of
the Committee a participant may satisfy this obligation, in whole or in part, by
having the Company withhold from any shares to be issued upon the exercise that
number of shares that would satisfy the withholding amount due or by delivering
Class A Common Stock to the Company to satisfy the withholding amount.
 
(viii) Upon the exercise of a stock appreciation right for shares, the number of
shares reserved for issuance under the Plan shall be reduced by the number of
shares issued.  Cash payments of stock appreciation rights shall not reduce the
number of shares of Class A Common Stock reserved for issuance under the Plan.
 
10.   Cash Bonus Rights.
 
(a) Grant.  The Committee may grant cash bonus rights under the Plan in
connection with (i) options granted or previously granted, (ii) stock
appreciation rights granted or previously granted, (iii) stock bonuses awarded
or previously awarded and (iv) shares sold or previously sold under the
Plan.  Cash bonus rights will be subject to rules, terms and conditions as the
Committee may prescribe.  Unless otherwise determined by the Committee, each
cash bonus right granted under the Plan by its terms shall be nonassignable and
nontransferable by the holder, either voluntarily or by operation of law, except
by will or by the laws of descent and distribution of the state or country of
the holder’s domicile at the time of death or pursuant to a qualified domestic
relations order as defined under the Code or Title I of the Employee Retirement
Income Security Act.  The payment of a cash bonus shall not reduce the number of
shares of Class A Common Stock reserved for issuance under the Plan.
 
(b) Cash Bonus Rights in Connection With Options.  A cash bonus right granted in
connection with an option will entitle an optionee to a cash bonus when the
related option is exercised (or terminates in connection with the exercise of a
stock appreciation right related to the option) in whole or in part.  If an
optionee purchases shares
 
 
 
6

--------------------------------------------------------------------------------

 
upon exercise of an option and does not exercise a related stock appreciation
right, the amount of the bonus shall be determined by multiplying the excess of
the total fair market value of the shares to be acquired upon the exercise over
the total option price for the shares by the applicable bonus percentage.  If
the optionee exercises a related stock appreciation right in connection with the
termination of an option, the amount of the bonus shall be determined by
multiplying the total fair market value of the shares and cash received pursuant
to the exercise of the stock appreciation right by the applicable bonus
percentage.  The bonus percentage applicable to a bonus right shall be
determined from time to time by the Committee but shall in no event exceed
75 percent.
 
(c) Cash Bonus Rights in Connection With Stock Bonus.  A cash bonus right
granted in connection with a stock bonus will entitle the recipient to a cash
bonus payable when the stock bonus is awarded or restrictions, if any, to which
the stock is subject lapse.  If bonus stock awarded is subject to restrictions
and is repurchased by the Company or forfeited by the holder, the cash bonus
right granted in connection with the stock bonus shall terminate and may not be
exercised.  The amount and timing of payment of a cash bonus shall be determined
by the Committee.
 
(d) Cash Bonus Rights in Connection With Stock Purchases.  A cash bonus right
granted in connection with the purchase of stock pursuant to paragraph 8 will
entitle the recipient to a cash bonus when the shares are purchased or
restrictions, if any, to which the stock is subject lapse.  Any cash bonus right
granted in connection with shares purchased pursuant to paragraph 8 shall
terminate and may not be exercised in the event the shares are repurchased by
the Company or forfeited by the holder pursuant to applicable restrictions.  The
amount and timing of payment of a cash bonus shall be determined by the
Committee.
 
(e) Taxes.  The Company shall withhold from any cash bonus paid pursuant to
paragraph 10 the amount necessary to satisfy any applicable federal, state and
local withholding requirements.
 
11.   Performance-Based Awards.  The Committee may grant awards intended to
qualify as qualified performance-based compensation under Section 162(m) of the
Code and the regulations thereunder.  Performance-based awards shall be
denominated at the time of grant either in Class A Common Stock (“Stock
Performance Awards”) or in dollar amounts (“Dollar Performance
Awards”).  Payment under a Stock Performance Award or a Dollar Performance Award
shall be made, at the discretion of the Committee, in Class A Common Stock
(“Performance Shares”), or in cash or in any combination
thereof.  Performance-based awards shall be subject to the following terms and
conditions:
 
(a) Award Period.  The Committee shall determine the period of time for which a
Performance-based award is made (the “Award Period”).
 
(b) Performance Goals and Payment.  The Committee shall establish in writing
objectives (“Performance Goals”) that must be met by the Company or any
subsidiary, division or other unit of the Company (“Business Unit”) during the
Award Period as a condition to payment being made under the performance-based
award.  The Performance Goals for each award shall be one or more targeted
levels of performance with respect to one or more of the following objective
measures with respect to the Company or any Business Unit:  economic value added
(adjusted operating income less a capital charge), number of retail locations
with positive economic value added, man hours per ton, net income, earnings per
share, stock price increase, total shareholder return (stock price increase plus
dividends), return on equity, return on assets, return on capital, revenues,
sales volume, production volume, gross margin, gross margin per ton (or other
unit of weight or volume), operating income, operating income per ton (or other
unit of weight or volume), income before income taxes, earnings before interest,
taxes, depreciation and amortization (EBITDA), inventories, inventory turns,
cash flows or any of the foregoing before the effect of acquisitions,
divestitures, accounting changes, and restructuring and special charges
(determined according to criteria established by the Committee).  The Committee
shall also establish the number of Performance Shares or the amount of cash
payment to be made under a performance-based award if the Performance Goals are
met or exceeded, including the fixing of a maximum payment (subject to paragraph
11(d)).  The Committee may establish other restrictions to payment under a
performance-based award, such as a continued employment requirement, in addition
to satisfaction of the Performance Goals.  Some or all of the Performance Shares
may be issued at the time of the award as restricted shares subject to
forfeiture in whole or in part if Performance Goals or, if applicable, other
restrictions are not satisfied.
 
 
7

--------------------------------------------------------------------------------

 
(c) Computation of Payment.  During or after an Award Period, the performance of
the Company or Business Unit, as applicable, during the period shall be measured
against the Performance Goals.  If the Performance Goals are not met, no payment
shall be made under a performance-based award.  If the Performance Goals are met
or exceeded, the Committee shall certify that fact in writing and certify the
number of Performance Shares earned or the amount of cash payment to be made
under the terms of the performance-based award.
 
(d) Maximum Awards.  No participant may be granted in any fiscal year Stock
Performance Awards under which the maximum aggregate amount payable under the
Awards exceeds the equivalent of 100,000 shares of Common Stock or Dollar
Performance Awards under which the maximum aggregate amount payable under the
Awards exceeds $2,000,000.
 
(e) Tax Withholding.  Each participant who has received Performance Shares
shall, upon notification of the amount due, pay to the Company in cash or by
check amounts necessary to satisfy any applicable federal, state and local tax
withholding requirements.  If the participant fails to pay the amount demanded,
the Company may withhold that amount from other amounts payable by the Company
to the participant, including salary, subject to applicable law.  With the
consent of the Committee, a participant may satisfy this obligation, in whole or
in part, by instructing the Company to withhold from any shares to be issued or
by delivering to the Company other shares of Class A Common Stock; provided,
however, that the number of shares so delivered or withheld shall not exceed the
minimum amount necessary to satisfy the required withholding obligation.
 
(f) Effect on Shares Available.  The payment of a performance-based award in
cash shall not reduce the number of shares of Class A Common Stock reserved for
issuance under the Plan.  The number of shares reserved for issuance under the
Plan shall be reduced by the number of shares issued upon payment of an award.
 
12.   Foreign Qualified Grants.  Awards under the Plan may be granted to such
officers and employees of the Company and its subsidiaries and such other
persons described in paragraph 1 residing in foreign jurisdictions as the
Committee may determine from time to time.  The Committee may adopt such
supplements to the Plan as may be necessary to comply with the applicable laws
of such foreign jurisdictions and to afford participants favorable treatment
under such laws; provided, however, that no award shall be granted under any
such supplement with terms which are more beneficial to the participants than
the terms permitted by the Plan.
 
13.   Changes in Capital Structure.  If the outstanding Class A Common Stock of
the Company is hereafter increased or decreased or changed into or exchanged for
a different number or kind of shares or other securities of the Company or of
another corporation by reason of any reorganization, merger, consolidation, plan
of exchange, recapitalization, reclassification, stock split-up, combination of
shares or dividend payable in shares, appropriate adjustment shall be made by
the Committee in the number and kind of shares available for awards under the
Plan.  In addition, the Committee shall make appropriate adjustment in the
number and kind of shares as to which outstanding options and stock appreciation
rights, or portions thereof then unexercised, shall be exercisable, so that the
optionee’s proportionate interest before and after the occurrence of the event
is maintained.  Notwithstanding the foregoing, the Committee shall have no
obligation to effect any adjustment that would or might result in the issuance
of fractional shares, and any fractional shares resulting from any adjustment
may be disregarded or provided for in any manner determined by the
Committee.  Any such adjustments made by the Committee shall be conclusive.  In
the event of dissolution of the Company or a merger, consolidation or plan of
exchange affecting the Company, in lieu of providing for options and stock
appreciation rights as provided above in this paragraph 13 or in lieu of having
the options and stock appreciation rights continue unchanged, the Committee may,
in its sole discretion, provide a 30-day period prior to such event during which
optionees shall have the right to exercise options and stock appreciation rights
in whole or in part without any limitation on exercisability and upon the
expiration of which 30-day period all unexercised options and stock appreciation
rights shall immediately terminate.
 
14.   Corporate Mergers, Acquisitions, etc.  The Committee may also grant
options, stock appreciation rights, performance-based awards, stock bonuses and
cash bonuses and issue restricted stock under the Plan having terms, conditions
and provisions that vary from those specified in this Plan provided that any
such awards are granted in substitution for, or in connection with the
assumption of, existing options, stock appreciation rights, stock bonuses, cash
bonuses, restricted stock and performance-based awards granted, awarded or
issued by another corporation and assumed or otherwise agreed to be provided for
by the Company pursuant to or by reason of a transaction involving
 
 
8

--------------------------------------------------------------------------------

 
a corporate merger, consolidation, acquisition of property or stock, separation,
reorganization or liquidation to which the Company or a subsidiary is a party.
 
15.   Amendment of Plan.  The Board of Directors may at any time, and from time
to time, modify or amend the Plan in such respects as it shall deem advisable
because of changes in the law while the Plan is in effect or for any other
reason.  Except as provided in paragraphs 6(a)(iv), 9 and 13, however, no change
in an award already granted shall be made without the written consent of the
holder of such award.
 
16.   Approvals.  The obligations of the Company under the Plan are subject to
the approval of state and federal authorities or agencies with jurisdiction in
the matter.  The Company will use its best efforts to take steps required by
state or federal law or applicable regulations, including rules and regulations
of the Securities and Exchange Commission and any stock exchange on which the
Company’s shares may then be listed, in connection with the grants under the
Plan.  The foregoing notwithstanding, the Company shall not be obligated to
issue or deliver Class A Common Stock under the Plan if such issuance or
delivery would violate applicable state or federal securities laws.
 
17.   Employment and Service Rights.  Nothing in the Plan or any award pursuant
to the Plan shall (i) confer upon any employee any right to be continued in the
employment of the Company or any subsidiary or interfere in any way with the
right of the Company or any subsidiary by whom such employee is employed to
terminate such employee’s employment at any time, for any reason, with or
without cause, or to decrease such employee’s compensation or benefits, or
(ii) confer upon any person engaged by the Company any right to be retained or
employed by the Company or to the continuation, extension, renewal, or
modification of any compensation, contract, or arrangement with or by the
Company.
 
18.   Rights as a Shareholder.  The recipient of any award under the Plan shall
have no rights as a shareholder with respect to any Class A Common Stock until
the date of issue to the recipient of a stock certificate for such
shares.  Except as otherwise expressly provided in the Plan, no adjustment shall
be made for dividends or other rights for which the record date occurs prior to
the date such stock certificate is issued.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
9

--------------------------------------------------------------------------------

 